UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4681 Name of Registrant: Vanguard Bond Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010  December 31, 2010 Item 1: Reports to Shareholders Vanguard Bond Index Funds Annual Report December 31, 2010 Vanguard Total Bond Market Index Fund Vanguard Short-Term Bond Index Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Long-Term Bond Index Fund > All sectors of the broad U.S. bond market posted positive returns for the fiscal year ended December 31, 2010, with lower-quality bonds in the lead. > The returns of all four Vanguard Bond Index Funds were in line with those of their target indexes. Results for Investor Shares ranged from 3.92% for the Short-Term Bond Index Fund to 10.27% for the Long-Term Bond Index Fund. > For the decade ended December 31, each funds average annual return outpaced that of its respective peer-group average by a margin considered significant in the world of fixed income investing. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 Total Bond Market Index Fund. 9 Short-Term Bond Index Fund. 32 Intermediate-Term Bond Index Fund. 50 Long-Term Bond Index Fund. 70 About Your Funds Expenses. 89 Glossary. 92 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended December 31, 2010 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Total Bond Market Index Fund Investor Shares 2.68% 3.55% 2.87% 6.42% Admiral Shares 2.79 3.67 2.87 6.54 Signal® Shares 2.79 3.67 2.87 6.54 Institutional Shares 2.83 3.71 2.87 6.58 Institutional Plus Shares 2.85 3.73 2.87 6.60 ETF Shares 2.79 Market Price 6.25 Net Asset Value 6.51 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 Spliced Intermediate Investment-Grade Funds Average 7.70 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index: Barclays Capital U.S. Aggregate Bond Index through December 31, 2009; Barclays Capital U.S. Aggregate Float Adjusted Index thereafter. Spliced Intermediate Investment-Grade Funds Average: Based on average returns for Intermediate U.S. Government Funds through December 31, 2001, and average returns for Intermediate Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. The inception date of the Institutional Plus Shares is February 5, 2010. For the period ended December 31, 2010, the returns and other data shown in the table above reflect a blend of the historical performance of the fund's Institutional Shares prior to February 5, 2010, and of the Institutional Plus Shares from then on. Vanguard Short-Term Bond Index Fund Investor Shares 1.06% 2.22% 1.70% 3.92% Admiral Shares 1.17 2.33 1.70 4.03 Signal® Shares 1.17 2.33 1.70 4.03 ETF Shares 1.17 Market Price 3.91 Net Asset Value 4.00 Spliced Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index 4.08 Spliced 15 Year Investment-Grade Debt Funds Average 4.56 Spliced Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index: Barclays Capital U.S. 15 Year Government/Credit Bond Index through December 31, 2009;Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index thereafter. Spliced 15 Year Investment-Grade Debt Funds Average: Based on average returns for 15 Year U.S. Government Funds through December 31, 2001, and average returns for 15 Year Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal, Institutional, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. 1 Your Funds Total Returns Fiscal Year Ended December 31, 2010 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Intermediate-Term Bond Index Fund Investor Shares 3.17% 4.26% 5.11% 9.37% Admiral Shares 3.28 4.38 5.11 9.49 Signal® Shares 3.28 4.38 5.11 9.49 Institutional Shares 3.32 4.42 5.11 9.53 ETF Shares 3.28 Market Price 9.13 Net Asset Value 9.55 Spliced Barclays Capital U.S. 510 Year Government/Credit Float Adjusted Index 9.44 Spliced Intermediate Investment-Grade Funds Average 7.70 Spliced Barclays Capital U.S. 510 Year Government/Credit Float Adjusted Index: Barclays Capital U.S. 510 Year Government/Credit Bond Index through December 31, 2009; Barclays Capital U.S. 510 Year Government/Credit Float Adjusted Index thereafter. Spliced Intermediate Investment-Grade Funds Average: Based on average returns for Intermediate U.S. Government Funds through December 31, 2001, and average returns for Intermediate Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Vanguard Long-Term Bond Index Fund Investor Shares 4.93% 5.21% 5.06% 10.27% Institutional Shares 5.08 5.38 5.06 10.44 ETF Shares 5.04 Market Price 10.52 Net Asset Value 10.36 Spliced Barclays Capital U.S. Long Government/Credit Float Adjusted Index 10.16 Spliced Corporate A-Rated Debt Funds Average 7.62 Spliced Barclays Capital U.S. Long Government/Credit Float Adjusted Index: Barclays Capital U.S. Long Government/Credit Bond Index through December 31, 2009; Barclays Capital U.S. Long Government/Credit Float Adjusted Index thereafter. Spliced Corporate A-Rated Debt Funds Average: Based on average returns for General Government Funds through December 31, 2001, and the average returns for Corporate A-Rated Debt Funds thereafter. Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal, Institutional, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Funds Performance at a Glance December 31, 2009 , Through December 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Total Bond Market Index Fund Investor Shares $10.35 $10.60 $0.362 $0.047 Admiral Shares 10.35 10.60 0.374 0.047 Signal Shares 10.35 10.60 0.374 0.047 Institutional Shares 10.35 10.60 0.378 0.047 Institutional Plus Shares 10.35 10.60 0.380 0.047 ETF Shares 78.31 80.21 2.793 0.356 Vanguard Short-Term Bond Index Fund Investor Shares $10.42 $10.55 $0.229 $0.047 Admiral Shares 10.42 10.55 0.240 0.047 Signal Shares 10.42 10.55 0.240 0.047 ETF Shares 79.35 80.35 1.796 0.359 Vanguard Intermediate-Term Bond Index Fund Investor Shares $10.72 $11.21 $0.448 $0.057 Admiral Shares 10.72 11.21 0.461 0.057 Signal Shares 10.72 11.21 0.461 0.057 Institutional Shares 10.72 11.21 0.465 0.057 ETF Shares 78.85 82.56 3.326 0.421 Vanguard Long-Term Bond Index Fund Investor Shares $11.56 $12.04 $0.595 $0.103 Institutional Shares 11.56 12.04 0.613 0.103 ETF Shares 75.91 79.07 3.954 0.676 The inception date of the Institutional Plus Shares is February 5, 2010. For the period ended December 31, 2010, the returns and other data shown in the table above reflect a blend of the historical performance of the fund's Institutional Shares prior to February 5, 2010, and of the Institutional Plus Shares from then on. 3 Chairmans Letter Dear Shareholder, With the shortest-term interest rates anchored near zero by Federal Reserve policy, yield-hungry investors in 2010 reached farther out along the maturity curve and farther down the credit-quality ladder, boosting bond prices. Echoing 2009, for the most part, the lower the quality the higher the return. But, in bright contrast to last year, all major sectors of the fixed income market posted positive returns. In this environment, the Long-Term Bond Index Fund moved from last place among the four Vanguard Bond Index Funds in 2009 to first place in 2010, with a return of 10.27%. Not far behind was the Intermediate-Term Bond Index Fund, with a return of 9.37%, followed by the Total Bond Market Index Funds 6.42% return. The Short-Term Bond Index Fund brought up the rear with a return of 3.92%. Within each fund, capital gains and investment income made roughly similar contributions to total return. Please note: As part of our ongoing efforts to lower the cost of investing for all of our clients, we have broadened the availability of our lower-cost Admiral Shares, reducing the Admiral minimums for most of our broad-market index funds from $100,000 to $10,000. In addition, we have eliminated the minimum investment requirement for Signal Shares for certain clients. 4 The fixed income market reprised a familiar theme Although U.S. Treasury securities rallied through the summer, total return tables were dominated by riskier bonds for the full 12 months, a pattern we also saw in 2009. Low interest rates and a sense that the economic recovery was gathering momentum prompted investors to seek higher yields in both high-quality and below-investment-grade corporate bonds. The broad U.S. bond market returned 6.54%. Late in the year, yields bounced off summer lows, putting pressure on bond prices. The dynamic was especially pronounced among municipal bonds. As it has since December 2008, the Fed held its target for short-term interest rates near 0%, keeping the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Stocks rallied as the forecast seemed to brighten After a series of false starts, hesitations, and retreats, global stock markets finished 2010 with powerful gains. As the prospect of a double-dip recession faded, the broad U.S. stock market clambered higher, shrugging off high unemployment and distress in Europes debt markets to return 17.70%. Small- and mid-capitalization stocks did even better. Market Barometer Average Annual Total Returns Periods Ended December 31, 2010 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.54% 5.90% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.38 4.08 4.09 Citigroup Three-Month U.S. Treasury Bill Index 0.13 0.69 2.29 Stocks Russell 1000 Index (Large-caps) 16.10% -2.37% 2.59% Russell 2000 Index (Small-caps) 26.86 2.22 4.47 Dow Jones U.S. Total Stock Market Index 17.70 -1.56 3.17 MSCI All Country World Index ex USA (International) 11.60 -4.58 5.29 CPI Consumer Price Index 1.50% 1.43% 2.18% 5 Outside the United States, gains were more muted, in part because Europes sovereign debt challenges continued to reverberate through local stock markets. Emerging markets were the best performers. Asias developed markets performed weakly, though the strength of the yen, the Australian dollar, and other regional currencies bolstered returns for U.S.-based investors. Not a straight line, but another good year The four Vanguard Bond Index Funds are designed to produce returns that closely track those of their designated segments of the investment-grade bond market. Each fund therefore has a sizable stake in U.S. Treasury and government agency bondsconsistent with those bonds representation in the target Barclays float adjusted indexes. The Short-Term Bond Index held the largest Treasury and agency positionmore than 70% of total assets at year-end. At the other end of the scale, these bonds accounted for more than 40% of the Long-Term and Total Bond Index Fundsstill a large slice of total assets. The various bond market segments moved in and out of favor with investors during the year. In the first six months, jitters about European debt and slower growth in the U.S. economy made the safety of Treasuries more appealing to investorseven though that meant forgoing potentially higher returns. In the second half, however, as investors became more optimistic, their appetite for risk returned. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average Total Bond Market Index Fund 0.22% 0.12% 0.12% 0.07% 0.05% 0.12% 0.91% Short-Term Bond Index Fund 0.22 0.12 0.12   0.12 0.90 Intermediate-Term Bond Index Fund 0.22 0.12 0.12 0.07  0.12 0.91 Long-Term Bond Index Fund 0.22   0.07  0.12 1.09 The fund expense ratios shown are from the prospectus dated April 27, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2010, the funds expense ratios were: for the Total Bond Market Index Fund, 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, 0.07% for Institutional Shares, 0.05% for Institutional Plus Shares, and 0.11% for ETF Shares; for the Short-Term Bond Index Fund, 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, and 0.11% for ETF Shares; for the Intermediate-Term Bond Index Fund, 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, 0.07% for Institutional Shares, and 0.11% for ETF Shares; and for the Long-Term Bond Index Fund, 0.22% for Investor Shares, 0.07% for Institutional Shares, and 0.11% for ETF Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2009. Peer groups: For the Total Bond Market Index Fund, Intermediate-Term Investment-Grade Debt Funds; for the Short-Term Bond Index Fund, 15 Year Investment-Grade Debt Funds; for the Intermediate-Term Bond Index Fund, Imtermediate-Term Investment-Grade Debt Funds; for the Long-Term Bond Index Fund, Corporate A-Rated Debt Funds. 6 Total Returns Ten Years Ended December 31, 2010 Average Annual Return Total Bond Market Index Fund Investor Shares 5.57% Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 5.84 Spliced Intermediate Investment-Grade Funds Average 4.83 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index: Barclays Capital U.S. Aggregate Bond Index through December 31, 2009; Barclays Capital U.S. Aggregate Float Adjusted Index thereafter. Spliced Intermediate Investment-Grade Funds Average: Based on average returns for Intermediate U.S. Government Funds through December 31, 2001, and average returns for Intermediate Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Short-Term Bond Index Fund Investor Shares 4.61% Spliced Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index 4.88 Spliced 15 Year Investment-Grade Debt Funds Average 3.54 Spliced Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index: Barclays Capital U.S. 15 Year Government/Credit Bond Index through December 31, 2009;Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index thereafter. Spliced 15 Year Investment-Grade Debt Funds Average: Based on average returns for 15 Year U.S. Government Funds through December 31, 2001, and average returns for 15 Year Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Intermediate-Term Bond Index Fund Investor Shares 6.50% Spliced Barclays Capital U.S. 510 Year Government/Credit Float Adjusted Index 6.69 Spliced Intermediate Investment-Grade Funds Average 4.83 Spliced Barclays Capital U.S. 510 Year Government/Credit Float Adjusted Index: Barclays Capital U.S. 510 Year Government/Credit Bond Index through December 31, 2009; Barclays Capital U.S. 510 Year Government/Credit Float Adjusted Index thereafter. Spliced Intermediate Investment-Grade Funds Average: Based on average returns for Intermediate U.S. Government Funds through December 31, 2001, and average returns for Intermediate Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Long-Term Bond Index Fund Investor Shares 7.11% Spliced Barclays Capital U.S. Long Government/Credit Float Adjusted Index 7.11 Spliced Corporate A-Rated Debt Funds Average 4.90 Spliced Barclays Capital U.S. Long Government/Credit Float Adjusted Index: Barclays Capital U.S. Long Government/Credit Bond Index through December 31, 2009; Barclays Capital U.S. Long Government/Credit Float Adjusted Index thereafter. Spliced Corporate A-Rated Debt Funds Average: Based on average returns for General Government Funds through December 31, 2001, and the average returns for Corporate A-Rated Debt Funds thereafter. Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 7 For the year as a whole, corporate bonds returned about 9%, overtaking the almost 6% return of Treasuries, giving a relative boost to funds with higher levels of corporate holdings. Yield spreads of corporate and other bonds relative to Treasuries generally continued to come back into line with historical norms after spiking during the financial crisis. The year-over-year change in 30-day SEC yields was most notable in the Intermediate-Term Bond Index Fund (3.17% at December 31, 2010, down from 3.85%) and the Total Bond Index Fund (2.68%, down from 3.33%). Indexing skill and low costs support long-term results For the ten years ended December 31, 2010, the Long-Term Bond Index Funds 7.11% average annual return was again the highest of the four funds in this report. In a period marked by disappointing stock performance and exceptionally strong bond returns, the 5.57% average annual return of the Total Bond Market Index Fund outpaced that of the broad U.S. stock market (2.64% for the Dow Jones U.S. Total Stock Market Index). Each funds result outperformed that of its respective peer-group average for the decade, in part reflecting the competitive advantage of low costswhich enable investors to keep more of a funds return. Importantly, all four of the Vanguard Bond Index Funds also met the objective of closely tracking the return of their target index, which of course incurs no expenses. Close index tracking, whether markets are up or down, is the hallmark of a successful index fund. The funds long-term performance record is a tribute to the experienced team of portfolio managers, traders, risk managers, and credit analysts of Vanguard Fixed Income Group who have ably guided the funds. With interest rates near generational lows, it seems reasonable to assume that the next move may be upwhich could hurt bond returns in the short termbut a rate rise is by no means preordained. Absent a crystal ball, diversification may be the next best thing. And your portfolio should be appropriately balanced consistent with your investment goals, time horizon, and risk tolerance. Any one or more of the Vanguard Bond Index Fundswhich are low-cost, broadly diversified index funds that seek to track the performance of their respective segments of the investment-grade bond marketcan play an important role within such a portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III President and Chief Executive Officer January 13, 2011 8 Total Bond Market Index Fund Fund Profile As of December 31, 2010 Share-Class Characteristics Investor Admiral Signal Institutional Institutional ETF Shares Shares Shares Shares Plus Shares Shares Ticker Symbol VBMFX VBTLX VBTSX VBTIX VBMPX BND Expense Ratio1 0.22% 0.12% 0.12% 0.07% 0.05% 0.12% 30-Day SEC Yield 2.68% 2.79% 2.79% 2.83% 2.85% 2.79% Financial Attributes Barclays Aggregate Float Adj Fund Index Number of Bonds 4,741 8,216 Yield to Maturity (before expenses) 2.9% 2.9% Average Coupon 4.4% 4.2% Average Duration 5.0 years 5.0 years Average Effective Maturity 7.0 years 7.1 years Short-Term Reserves 1.9%  Sector Diversification (% of portfolio) Asset-Backed 0.3% Commercial Mortgage-Backed 3.2 Finance 7.3 Foreign 4.3 Government Mortgage-Backed 27.7 Industrial 11.0 Treasury/Agency 43.0 Utilities 2.3 Other 0.9 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Volatility Measures Spliced Barclays Aggregate Float Adj Index R-Squared 0.99 Beta 1.00 These measures show the degree and timing of the funds fluctuations compared with the index over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 0.7% 1 - 3 Years 23.6 3 - 5 Years 23.7 5 - 10 Years 38.9 10 - 20 Years 5.0 20 - 30 Years 7.9 Over 30 Years 0.2 Distribution by Credit Quality (% of portfolio) Aaa 75.7% Aa 4.7 A 10.7 Baa 8.9 For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated April 27, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2010, the expense ratios were 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, 0.07% for Institutional Shares, 0.05% for Institutional Plus Shares, and 0.11% for ETF Shares. 9 Total Bond Market Index Fund Investment Focus 10 Total Bond Market Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2000, Through December 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Total Bond Market Index Fund Investor Shares 6.42% 5.72% 5.57% $17,200 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 5.81 5.84 17,640 Spliced Intermediate Investment-Grade Funds Average 7.70 4.66 4.83 16,024 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index: Barclays Capital U.S. Aggregate Bond Index through December 31, 2009; Barclays Capital U.S. Aggregate Float Adjusted Index thereafter. Spliced Intermediate Investment-Grade Funds Average: Based on average returns for Intermediate U.S. Government Funds through December 31, 2001, and average returns for Intermediate Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $10,000 Year Years (11/12/2001) Investment Total Bond Market Index Fund Admiral Shares 6.54% 5.82% 5.04% $15,668 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 5.81 5.23 15,932 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. See Financial Highlights for dividend and capital gains information. 11 Total Bond Market Index Fund Average Annual Total Returns Periods Ended December 31, 2010 Since Final Value One Inception of a $10,000 Year (9/1/2006) Investment Total Bond Market Index Fund Signal Shares 6.54% 6.22% $12,989 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 6.19 12,971 "Since Inception" performance is calculated from the Signal Shares inception date for both the fund and its comparative standard. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Total Bond Market Index Fund Institutional Shares 6.58% 5.86% 5.71% $8,711,098 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 5.81 5.84 8,820,161 Final Value One Five Ten of a $100,000,000 Year Years Years Investment Total Bond Market Index Fund Institutional Plus Shares 6.60% 5.86% 5.71% $174,253,018 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 5.81 5.84 176,403,226 The inception date of the Institutional Plus Shares is February 5, 2010. For the period ended December 31, 2010, the returns and other data shown in the table above reflect a blend of the historical performance of the fund's Institutional Shares prior to February 5, 2010, and of the Institutional Plus Shares from then on. Since Final Value One Inception of a $10,000 Year (4/3/2007) Investment Total Bond Market Index Fund ETF Shares Net Asset Value 6.51% 6.20% $12,525 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 6.19 12,524 "Since Inception" performance is calculated from the ETF Shares inception date for both the fund and its comparative standard. 12 Total Bond Market Index Fund Cumulative Returns of ETF Shares: April 3, 2007, Through December 31, 2010 Since One Inception Year (4/3/2007) Total Bond Market Index Fund ETF Shares Market Price 6.25% 25.25% Total Bond Market Index Fund ETF Shares Net Asset Value 6.51 25.25 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index 6.58 25.24 "Since Inception" performance is calculated from the ETF Shares inception date for both the fund and its comparative standard. Fiscal-Year Total Returns (%): December 31, 2000, Through December 31, 2010 Spliced Barclays Aggregate Float Adj Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2001 6.52% 1.91% 8.43% 8.44% 2002 5.88 2.38 8.26 10.25 2003 4.64 -0.67 3.97 4.10 2004 4.43 -0.19 4.24 4.34 2005 4.43 -2.03 2.40 2.43 2006 4.97 -0.70 4.27 4.33 2007 5.22 1.70 6.92 6.97 2008 4.85 0.20 5.05 5.24 2009 4.26 1.67 5.93 5.93 2010 3.55 2.87 6.42 6.58 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index: Barclays Capital U.S. Aggregate Bond Index through December 31, 2009; Barclays Capital U.S. Aggregate Float Adjusted Index thereafter. 13 Total Bond Market Index Fund Financial Statements Statement of Net A ssetsIn v estments Summar y A s of December 31, 2010 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Go v ernment and A genc y Obligations U.S. Go v ernment Securities United States Treasury Note/Bond 1.875% 2/28/14 785,075 804,090 0.9% United States Treasury Note/Bond 0.375% 10/31/12 786,091 783,756 0.9% United States Treasury Note/Bond 0.875% 2/29/12 766,135 770,448 0.9% United States Treasury Note/Bond 0.750% 5/31/12 741,005 744,480 0.9% United States Treasury Note/Bond 1.375% 1/15/13 667,525 677,745 0.8% United States Treasury Note/Bond 1.750% 8/15/12 620,135 632,730 0.7% United States Treasury Note/Bond 6.250% 8/15/23 497,635 625,776 0.7% United States Treasury Note/Bond 2.750% 10/31/13 554,478 582,806 0.7% United States Treasury Note/Bond 1.750% 3/31/14 569,725 580,852 0.7% United States Treasury Note/Bond 1.000% 4/30/12 562,050 566,440 0.7% United States Treasury Note/Bond 1.375% 5/15/12 500,200 506,843 0.6% United States Treasury Note/Bond 2.625% 11/15/20 528,873 499,536 0.6% United States Treasury Note/Bond 3.000% 9/30/16 468,850 486,211 0.6% United States Treasury Note/Bond 4.500% 8/15/39 470,744 483,911 0.6% United States Treasury Note/Bond 3.375% 11/15/19 471,533 481,775 0.6% United States Treasury Note/Bond 4.750% 8/15/17 420,505 476,878 0.6% United States Treasury Note/Bond 3.875% 5/15/18 423,966 456,094 0.5% United States Treasury Note/Bond 3.125% 9/30/13 423,540 449,283 0.5% United States Treasury Note/Bond 2.125% 11/30/14 430,659 441,223 0.5% United States Treasury Note/Bond 2.625% 6/30/14 418,290 437,703 0.5% United States Treasury Note/Bond 3.500% 5/15/20 423,573 434,361 0.5% United States Treasury Note/Bond 4.750% 2/15/37 402,670 432,870 0.5% United States Treasury Note/Bond 1.125% 12/15/12 425,225 429,545 0.5% United States Treasury Note/Bond 1.750% 7/31/15 387,368 386,159 0.5% United States Treasury Note/Bond 3.000% 8/31/16 365,675 379,560 0.4% United States Treasury Note/Bond 3.625% 2/15/20 357,959 371,887 0.4% United States Treasury Note/Bond 4.750% 5/31/12 345,720 366,788 0.4% United States Treasury Note/Bond 9.875% 11/15/15 262,900 360,625 0.4% United States Treasury Note/Bond 8.750% 8/15/20 244,040 356,869 0.4% United States Treasury Note/Bond 4.625% 2/15/40 333,501 349,552 0.4% United States Treasury Note/Bond 8.750% 5/15/17 250,815 344,517 0.4% 14 Total Bond Market Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets United States Treasury Note/Bond 2.625% 8/15/20 362,071 343,685 0.4% United States Treasury Note/Bond 5.125% 5/15/16 282,610 325,575 0.4% United States Treasury Note/Bond 2.375% 2/28/15 311,822 321,373 0.4% United States Treasury Note/Bond 4.375% 11/15/39 319,296 321,193 0.4% United States Treasury Note/Bond 2.625% 2/29/16 311,975 320,214 0.4% United States Treasury Note/Bond 1.500% 12/31/13 293,800 297,978 0.3% United States Treasury Note/Bond 2.375% 10/31/14 286,385 296,408 0.3% United States Treasury Note/Bond 7.875% 2/15/21 208,392 291,001 0.3% United States Treasury Note/Bond 2.500% 6/30/17 281,625 280,569 0.3% United States Treasury Note/Bond 3.250% 6/30/16 263,740 278,082 0.3% United States Treasury Note/Bond 4.375% 5/15/40 274,315 275,730 0.3% United States Treasury Note/Bond 1.000% 3/31/12 263,050 265,065 0.3% United States Treasury Note/Bond 4.000% 8/15/18 242,200 262,598 0.3% United States Treasury Note/Bond 2.750% 5/31/17 254,555 257,857 0.3% United States Treasury Note/Bond 3.125% 1/31/17 246,495 256,202 0.3% United States Treasury Note/Bond 4.250% 11/15/17 230,355 253,787 0.3% United States Treasury Note/Bond 0.375%11.250% 12/31/118/15/40 9,673,144 10,393,214 12.0% 35.6% A genc y Bonds and Notes 1 Federal Home Loan Bank of Chicago 5.625% 6/13/16 3,705 3,950 0.0% 1 Federal Home Loan Banks 0.875%5.625% 5/18/127/15/36 1,015,400 1,082,711 1.3% 1,2 Federal Home Loan Mortgage Corp. 0.000%6.750% 1/15/127/15/32 1,367,613 1,459,906 1.7% 1 Federal National Mortgage Assn. 4.375% 9/15/12 279,035 296,620 0.4% 1,2 Federal National Mortgage Assn. 0.000%8.200% 1/9/127/15/37 1,632,666 1,744,321 2.0% Agency Bonds and Notes-Other  1,247,058 1.4% 6.8% Con v entional Mortgage-Backed Securities 1,2 Fannie Mae Pool 3.500% 1/1/26 249,200 250,914 0.3% 1,2 Fannie Mae Pool 3.500%11.000% 1/1/111/1/41 9,716,870 10,340,229 12.0% 1,2 Freddie Mac Gold Pool 3.500%10.000% 1/1/111/1/41 6,650,117 7,036,082 8.2% 1,2 Freddie Mac Non Gold Pool 8.000%9.500% 7/1/163/1/20 63 69 0.0% 2 Ginnie Mae I Pool 4.000%11.500% 3/15/111/1/41 2,956,707 3,147,775 3.6% 2 Ginnie Mae II Pool 4.500% 1/1/41 471,125 489,673 0.6% 2 Ginnie Mae II Pool 3.500%8.500% 4/20/1812/20/40 1,634,549 1,748,379 2.0% 26.7% Noncon v entional Mortgage-Backed Securities 1,2 Fannie Mae Pool 2.289%6.308% 11/1/3212/1/40 465,448 487,245 0.6% 1,2 Freddie Mac Non Gold Pool 2.490%6.410% 4/1/3312/1/40 399,664 420,025 0.5% 2 Ginnie Mae I Pool 7.900% 2/15/21 4 5 0.0% 2 Ginnie Mae II Pool 3.375% 6/20/29 249 259 0.0% 1.0% Total U.S. Go v ernment and A genc y Obligations (Cost $58,792,513) 70.1% 3 A sset-Backed/Commercial Mortgage-Backed Securities (Cost $3,000,269)  3.8% 15 Total Bond Market Index Fund Market Percentage Value  of Net Coupon ($000) Assets Corporate Bonds Finance 3 Banking  4,055,634 4.7% 3 Brokerage  117,450 0.1% 3 Finance Companies  685,307 0.8% 3 Insurance  1,032,272 1.2% Other Finance  32,503 0.1% 3 Real Estate Investment Trusts  280,822 0.3% 7.2% Industrial 3 Basic Industry  940,011 1.1% 3 Capital Goods  917,468 1.1% 3 Communication  1,962,577 2.3% Consumer Cyclical  890,454 1.0% 3 Consumer Noncyclical  2,302,046 2.7% 3 Energy  1,296,381 1.5% Other Industrial  10,076 0.0% 3 Technology  739,932 0.8% Transportation  328,543 0.4% 10.9% Utilities 3 Electric  1,421,566 1.7% 3 Natural Gas  542,436 0.6% Other Utility  8,004 0.0% 2.3% Total Corporate Bonds (Cost $16,566,981) 20.4% 3 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $3,571,666)  4.3% Taxable Municipal Bonds (Cost $749,778)  0.8% Tax-Exempt Municipal Bonds (Cost $5,669)  0.0% Shares Temporary Cash Investment Money Market Fund Vanguard Market Liquidity Fund (Cost $1,766,140) 0.211% 1,766,139,908 1,766,140 2.1% ^ Total Investments (Cost $84,453,016) 101.5% Other Assets and Liabilities Other Assets 2,250,975 2.6% Liabilities 5 (3,539,754) -4.1% -1.5% Net Assets 100.0% 16 Total Bond Market Index Fund A t December 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 83,185,236 Undistributed Net Investment Income  Accumulated Net Realized Losses (20,999) Unrealized Appreciation (Depreciation) 3,110,435 Net A ssets In v estor SharesNet A ssets A pplicable to 1,362,117,507 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) 14,437,374 Net A sset Value Per ShareIn v estor Shares A dmiral SharesNet A ssets A pplicable to 2,566,207,619 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) 27,199,761 Net A sset Value Per Share A dmiral Shares Signal SharesNet A ssets A pplicable to 831,446,171 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) 8,812,663 Net A sset Value Per ShareSignal Shares Institutional SharesNet A ssets A pplicable to 1,926,474,955 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) 20,419,101 Net A sset Value Per ShareInstitutional Shares 17 Total Bond Market Index Fund Amount ($000) Institutional Plus SharesNet A ssets A pplicable to 599,854,287 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) 6,357,983 Net A sset Value Per ShareInstitutional Plus Shares ETF SharesNet A ssets A pplicable to 112,800,000 outstanding $.001 par v alue shares of beneficial interest (unlimited authorization) 9,047,790 Net A sset Value Per ShareETF Shares See Note A in the Notes to Financial Statements. ^ The total valueofsecurities on loan is $121,998,000.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represents 1% or less of net assets. 1 The issuers operates under a congressional charter, its securities are not backed by the full faith of and credit of the U.S. government. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Certain of the fund's securities are exempt from registration under Rule 144A of the Securities Act odf 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2010, the aggregate value of these securities was $373,505,000, representing 0.4% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield, 5 Includes $124,772,000 of collateral received for securities on loan. See accompanying Notes, which are an integral part of the Financial Statements. 18 Total Bond Market Index Fund Statement of Operations Year Ended December 31, 2010 ($000) In v estment Income Income Interest 1 2,945,157 Security Lending 422 Total Income 2,945,579 Expenses The Vanguard GroupNote B Investment Advisory Services 5,502 Management and AdministrativeInvestor Shares 36,176 Management and AdministrativeAdmiral Shares 17,507 Management and AdministrativeSignal Shares 6,068 Management and AdministrativeInstitutional Shares 6,067 Management and AdministrativeInstitutional Plus Shares 970 Management and AdministrativeETF Shares 5,568 Marketing and DistributionInvestor Shares 6,185 Marketing and DistributionAdmiral Shares 3,867 Marketing and DistributionSignal Shares 2,526 Marketing and DistributionInstitutional Shares 5,339 Marketing and DistributionInstitutional Plus Shares 1,084 Marketing and DistributionETF Shares 2,243 Custodian Fees 1,023 Auditing Fees 49 Shareholders ReportsInvestor Shares 357 Shareholders ReportsAdmiral Shares 48 Shareholders ReportsSignal Shares 71 Shareholders ReportsInstitutional Shares 204 Shareholders ReportsInstitutional Plus Shares 6 Shareholders ReportsETF Shares 343 Trustees Fees and Expenses 117 Total Expenses Net In v estment Income Realized Net Gain (Loss) on In v estment Securities Sold 510,477 Change in Unrealized A ppreciation (Depreciation) of In v estment Securities 1,501,294 Net Increase (Decrease) in Net A ssets Resulting from Operations 1 Interest income from an affiliated company of the fund was $7,123,000. See accompanying Notes, which are an intergral part of the Financial Statements. 19 Total Bond Market Index Fund Statement of Changes in Net A ssets Year Ended December 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net A ssets Operations Net Investment Income 2,844,259 2,489,581 Realized Net Gain (Loss) 510,477 352,173 Change in Unrealized Appreciation (Depreciation) 1,501,294 543,003 Net Increase (Decrease) in Net Assets Resulting from Operations 4,856,030 3,384,757 Distributions Net Investment Income Investor Shares (688,791) (770,305) Admiral Shares (742,912) (632,712) Signal Shares (300,220) (327,633) Institutional Shares (663,596) (572,912) Institutional Plus Shares (169,547)  ETF Shares (279,193) (189,300) Realized Capital Gain 1 Investor Shares (67,415)  Admiral Shares (120,242)  Signal Shares (36,929)  Institutional Shares (91,189)  Institutional Plus Shares (27,393)  ETF Shares (40,157)  Total Distributions (3,227,584) (2,492,862) Capital Share Transactions Investor Shares (5,708,328) (10,335,988) Admiral Shares 8,963,563 4,698,656 Signal Shares 159,700 946,785 Institutional Shares 4,361,442 3,044,080 Institutional Plus Shares 6,329,913  ETF Shares 2,668,702 3,210,839 Net Increase (Decrease) from Capital Share Transactions 16,774,992 1,564,372 Total Increase (Decrease) Net A ssets Beginning of Period End of Period 1 Includes fiscal 2010 short-term gains distributions totaling $130,494,000. Short-term gains distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 20 Total Bond Market Index Fund Financial Highlights In v estor Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset Value, Beginning of Period In v estment Operations Net Investment Income .362 .421 .477 .501 .485 Net Realized and Unrealized Gain (Loss) on Investments .297 .170 .020 .170 (.070) Total from Investment Operations .659 .591 .497 .671 .415 Distributions Dividends from Net Investment Income (.362) (.421) (.477) (.501) (.485) Distributions from Realized Capital Gains (.047)     Total Distributions (.409) (.421) (.477) (.501) (.485) Net A sset Value, End of Period Total Return 1 6.42% 5.93% 5.05% 6.92% 4.27% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,437 $19,555 $29,687 $29,532 $23,769 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.20% 0.19% 0.20% Ratio of Net Investment Income to Average Net Assets 3.38% 4.09% 4.73% 5.02% 4.88% Portfolio Turnover Rate 2 75% 3 80% 61% 54% 63% 1 Total returns do not include account service fees that may have been appliedin the periods shown.Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund's capital shares, including ETF CreationUnits. 3Includes 28% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 21 Total Bond Market Index Fund Financial Highlights A dmiral Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset Value, Beginning of Period In v estment Operations Net Investment Income .374 .432 .486 .510 .494 Net Realized and Unrealized Gain (Loss) on Investments .297 .170 .020 .170 (.070) Total from Investment Operations .671 .602 .506 .680 .424 Distributions Dividends from Net Investment Income (.374) (.432) (.486) (.510) (.494) Distributions from Realized Capital Gains (.047)     Total Distributions (.421) (.432) (.486) (.510) (.494) Net A sset Value, End of Period Total Return 6.54% 6.04% 5.15% 7.02% 4.36% Ratios/Supplemental Data Net Assets, End of Period (Millions) $27,200 $17,932 $12,978 $10,232 $7,900 Ratio of Total Expenses to Average Net Assets 0.11% 0.12% 0.11% 0.10% 0.11% Ratio of Net Investment Income to Average Net Assets 3.49% 4.19% 4.82% 5.11% 4.97% Portfolio Turnover Rate 1 75% 2 80% 61% 54% 63% 1 Excludes the value of portfoliosecurities received ordelivered as a result of in-kind purchases or redemptions of the fund's capital shares, including ETF Creation Units. 2Includes 28% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 22 Total Bond Market Index Fund Financial Highlights Signal Shares Sept. 1, 2006 1 to For a Share Outstanding Year Ended December 31, Dec. 31, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset Value, Beginning of Period In v estment Operations Net Investment Income .374 .432 .486 .510 .166 Net Realized and Unrealized Gain (Loss) on Investments .297 .170 .020 .170 .050 Total from Investment Operations .671 .602 .506 .680 .216 Distributions Dividends from Net Investment Income (.374) (.432) (.486) (.510) (.166) Distributions from Realized Capital Gains (.047)     Total Distributions (.421) (.432) (.486) (.510) (.166) Net A sset Value, End of Period Total Return 6.54% 6.04% 5.15% 7.02% 2.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,813 $8,450 $7,372 $5,414 $632 Ratio of Total Expenses to Average Net Assets 0.11% 0.12% 0.11% 0.10% 0.11% 2 Ratio of Net Investment Income to Average Net Assets 3.49% 4.19% 4.82% 5.11% 4.97% 2 Portfolio Turnover Rate 3 75% 4 80% 61% 54% 63% 1 Inception. 2Annualized. 3Excludes thevalue of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund's captial shares, including ETF Creation Units. 4 Includes 28% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financi al Statements. 23 Total Bond Market Index Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset Value, Beginning of Period $10.35 $10.18 $10.16 $9.99 $10.06 In v estment Operations Net Investment Income .378 .437 .490 .513 .498 Net Realized and Unrealized Gain (Loss) on Investments .297 .170 .020 .170 (.070) Total from Investment Operations .675 .607 .510 .683 .428 Distributions Dividends from Net Investment Income (.378) (.437) (.490) (.513) (.498) Distributions from Realized Capital Gains (.047)     Total Distributions (.425) (.437) (.490) (.513) (.498) Net A sset Value, End of Period Total Return 6.58% 6.09% 5.19% 7.05% 4.40% Ratios/Supplemental Data Net Assets, End of Period (Millions) $20,419 $15,692 $12,431 $9,492 $8,257 Ratio of Total Expenses to Average Net Assets 0.07% 0.07% 0.07% 0.07% 0.07% Ratio of Net Investment Income to Average Net Assets 3.53% 4.24% 4.86% 5.14% 5.01% Portfolio Turnover Rate 1 75% 2 80% 61% 54% 63% 1 Excludes the value of portfoliosecurities received or deliveredas a result of in-kind purchases or redemptions of the fund's capital shares, including ETF Creation Units. 2 Includes 28% that is attributable to mortgage-dollar- roll activity. See accompanying Notes, whichare an integral part of the Financial Statements. 24 Total Bond Market Index Fund Financial Highlights Institutional Plus Shares February 5, 2010 1 to For a Share Outstanding Throughout the Period December 31, 2010 Net A sset Value, Beginning of Period $10.50 In v estment Operations Net Investment Income .343 Net Realized and Unrealized Gain (Loss) on Investments .147 Total from Investment Operations .490 Distributions Dividends from Net Investment Income (.343) Distributions from Realized Capital Gains (.047) Total Distributions (.390) Net A sset Value, End of Period Total Return 4.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,358 Ratio of Total Expenses to Average Net Assets 0.05% 2 Ratio of Net Investment Income to Average Net Assets 3.55% 2 Portfolio Turnover Rate 3 75% 4 1Inception. See Note G in Notes to Financial Statements. 2 Annualized. 3Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund's capital shares, including ETF Creation Units. 4Includes 28% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 25 Total Bond Market Index Fund Financial Highlights ETF Shares April 3, 2007 1 to Year Ended December 31, Dec. 31, For a Share Outstanding Throughout Each Period 2010 2009 2008 2007 Net A sset Value, Beginning of Period In v estment Operations Net Investment Income 2.793 3.163 3.525 2.351 Net Realized and Unrealized Gain (Loss) on Investments 2.256 1.380 .320 1.660 Total from Investment Operations 5.049 4.543 3.845 4.011 Distributions Dividends from Net Investment Income (2.793) (3.163) (3.525) (2.351) Distributions from Realized Capital Gains (.356)    Total Distributions (3.149) (3.163) (3.525) (2.351) Net A sset Value, End of Period Total Return 6.51% 6.03% 5.18% 5.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,048 $6,242 $2,946 $1,095 Ratio of Total Expenses to Average Net Assets 0.11% 0.12% 0.10% 0.11% 2 Ratio of Net Investment Income to Average Net Assets 3.49% 4.19% 4.83% 5.10% 2 Portfolio Turnover Rate 3 75% 4 80% 61% 54% 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund's capital shares, including ETF Creation Units. 4 Includes 28% that is attributable to mortgage- dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 26 Total Bond Market Index Fund Notes to Financial Statements Vanguard Total Bond Market Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the funds investments are in corporate debt instruments; the issuers abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 3. Mortgage Dollar Rolls: The fund has entered into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously purchases similar securities for future settlement at a lower price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. Although the fund forgoes principal and interest paid on the securities sold, it is compensated by interest earned on the sale proceeds and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions, in which the fund buys securities from a dealer pursuant to a TBA transaction and simultaneously sells similar securities for future settlement. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the funds portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 27 Total Bond Market Index Fund 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (December 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions from net investment income are declared daily by all share classes except ETF Shares, and paid on the first business day of the following month. Monthly income dividends from ETF Shares, and annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2010, the fund had contributed capital of $15,664,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 6.26% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Le v el 1 
